Citation Nr: 0123950	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed epilepsy.  




REPRESENTATION

Appellant represented by:	Alfred U. Pavlis, Attorney









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the RO.  

In July 2001, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  

Service connection for epilepsy has been denied in the past 
by both the RO and Board.  The Board most recently denied the 
claim of service connection for epilepsy in January 1977.  In 
October 1977, the RO then declined to reopen the veteran's 
claim, as new and material evidence had not been submitted.  

In the February 2000 decision on appeal, the RO found 
recently submitted evidence to be new and material, and the 
claim was reopened.  The RO, however, denied the reopened 
claim of service connection on the merits.  

The Board concurs with the RO's conclusion that new and 
material evidence has been submitted.  Thus, the Board has 
jurisdiction to reach the merits of the claim.  



FINDING OF FACT

The veteran is currently shown to have disability manifested 
by epilepsy that is likely due a head injury suffered during 
his period of military service.  



CONCLUSION OF LAW

The veteran's disability manifested by epilepsy is due to an 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for epilepsy is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

A careful review of the veteran's service medical records 
shows that they are negative for any evidence of a head 
injury in service.  The veteran, however, and numerous other 
fellow service members, have stated that the veteran had 
suffered a head injury during drills when he was hit by the 
butt of a rifle.  The statements were very consistent in 
their description of the injury.  

Further, the submitted statements, coming from a number of 
sources, appear to be very credible.  Thus, the Board finds 
that the lay evidence is more probative than the absence of 
medical evidence in the service medical records.  

Regarding whether the veteran's epilepsy was caused by his 
the head trauma in service, the Board notes that the first 
diagnosis of epilepsy was several years after service.  There 
are, however, statements dated in July 1975 and January 1976 
from Joseph DeLuca, M.D., who indicated that his father had 
treated the veteran from 1946 to 1953 for grand mal seizures.  

Virtually all of the recently submitted medical evidence, 
private and VA, support the veteran's claim that his epilepsy 
resulted from his in-service head trauma.  

The Board finds most persuasive the opinions of those 
physicians at the VA Epilepsy Unit as well as that of a 
January 2001 VA Compensation and Pension examiner.  They all 
concluded that the veteran's epilepsy was caused by his in-
service head trauma.  

Thus, in light of the evidence of in-service head trauma, 
current disability and medical nexus, the Board finds that 
the preponderance of the evidence supports the claim of 
service connection for epilepsy.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In light of the favorable disposition, it is not necessary to 
remand the case for the RO to first address the applicability 
of the VCAA.  



ORDER

Service connection for epilepsy is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

